DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 12 January 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 6-8, 13-15, and 20.  Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 8-16, filed 12 January 2022, with respect to the previous rejection(s) of claim(s) 1 -20,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
	Applicant argues (pgs 9-10) that Mehus does not disclose “…obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of  the substance dispensed from the receptacle, the quantity of the substance passing through  the dispensation monitor…” as specifically claimed by Applicant in amended Claim 1.
	Examiner respectfully disagrees, and offers the following table for further illustration:
Applicant Claims:
Mehus discloses:
obtaining dispensation data
“The memory 36 may also store dispensing information such as the number of dispense cycles, the amount of chemical product dispensed per cycle, the current amount of 
a measured dispensation value,
“Dispensing information 80 may include… the amount of chemical product dispensed during each dispensing cycle…” (Col 9, lines 27-31, previously cited)

wherein the measured dispensation value corresponds to a quantity of  the substance dispensed from the receptacle,
“Dispensing information 80 may include… the amount of chemical product dispensed during each dispensing cycle...” (Col 9, lines 27-35, previously cited)
the quantity of the substance passing through  the dispensation monitor
“Direct measurement systems include weight-based dispensing systems, pellet counting, precise flow measurement using oval gears, flow meters and accurate stroke counting via diaphragm pumps.” (col. 3, lines 59-61, previously cited).  Examiner notes that the bolded items directly read upon Applicant’s claim.


Therefore, Applicants specific argument above is considered unpersuasive, and the rejection stands.
	Applicant further argues (pg 10):
 	“The purpose and solution of Mehus is very different from the claimed invention in how the system works…In particular, Mehus in col. 9/lines 1-11 describes a weight calculation to determine the amount of substance in a full dispenser. In contrast, the claimed features recite "generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle" and "determining that a dispensation monitor coupled to the receptacle requires calibration."
	With regards to Applicant’s argument concerning "generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle", Examiner notes that the step of “generating a reference dispensation value” is comprised of  (per amended claim 1) obtaining weight measurements (previously cited at Mehus, Col 9, lines 1-11), calculating the difference 
	Mehus additionally teaches an iterative process at Fig. 3 and Col 10, line 37- Col 11, line 20, which includes determining “dispense paramaters based on chemical product data” (Step 104),  checking “dispense thresholds” (Step 108) “to determine, whether there is any chemical product remaining and/or whether or not there is sufficient chemical product remaining to satisfy the dispense request. Col 10, lines 59-61)”, and “updat(ing) current chemical product data (Step 116) in the dispenser memory (Col 11, lines 15-19).
	Since Mehus additionally teaches that “chemical product data” includes weight (Col 5, lines 50-55), and said weight is updated in this iterative process, Mehus does indeed describe a method of continuously “obtaining a first weight measurement of the receptacle obtaining a second weight measurement of the receptacle, and calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value” as would be understood by one of ordinary skill in the art.
	Therefore, Examiner concludes per the rationale above, that Mehus does teach “generating a reference dispensation value”, and continues to read upon Applicant’s claim language.
	With further regards to Applicant’s argument concerning "determining that a dispensation monitor coupled to the receptacle requires calibration": 

	 “adjusting the dispensation monitor can include changing a correlation between a measured dispensation value and a reference dispensation value. For example, in some embodiments, a correction factor can be added to a flow rate measured by the dispensation monitor. In these embodiments, the correction factor can prevent subsequent measured dispensation values from exceeding a threshold in operation 350.
	Mehus teaches “dispenser 31” as “a direct measurement system that aims to accurately control and measure the actual amount of…product dispensed (Col 3, lines 55-58).  One of ordinary skill in the art would equate the dispenser of Mehus to the “dispensation monitor” disclosed and claimed by Applicant.  Since “dispenser 31” accurately controls and measures the actual amount of product dispensed, one of ordinary skill in the art would also equate this as “obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle, the quantity of the substance passing through the dispensation monitor” as also claimed by Applicant.
	Mehus also teaches the “automatic calibration” of dispenser 31 via the procedure at Col 7, lines 30-34.  Here, Mehus states (Examiner’s annotations in parentheses for clarification):
	“Automatic determination of dispense parameters based on chemical product information retrieved from the electronically readable labels 22 may also permit the dispenser to adjust to one or more variables (Applicant’s Fig. 3, Step 360). For example, if both viscosity and density change for a liquid chemical product, the dispense parameters may be adjusted determining that a dispensation monitor coupled to the receptacle requires calibration…” as claimed by Applicant). Thus, controller is able to automatically adjust the dispense parameters based on multiple chemical product attributes.”
Mehus additionally teaches (Col 7, lines 2-10):
	“The viscosity or density of the liquid chemical product, determined at the time of manufacture, may be stored as part of the chemical product data in the electronically readable label. Once the chemical product data is obtained, the controller may automatically adjust certain dispense parameters, such as the K value (correction value), for a flow meter that measures the amount of liquid chemical product dispensed. This may result in more accurate dispensation of liquid chemical products as the flow meter may essentially be customized to each container of liquid chemical product.”
	Examiner therefore concludes that Mehus continues to teach the previous and amended claim language concerning both steps of "generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle" and "determining that a dispensation monitor coupled to the receptacle requires calibration."  Therefore, these portions of Applicant’s argument presented at pg 10 are unpersuasive, and the rejections stand.	
	Applicant further argues (pg 12, see section titled “Dispensation Monitor”) the combination of Mehus and Sims fail to teach “the amended claim features associated with the "determining a dispensation monitor coupled to the receptacle requires calibration”.
	Examiner disagrees, and notes that (per amended claim 1), the step of “determining that a dispensation monitor coupled to the receptacle requires calibration” is comprised of:

	- calculating a second difference between the reference dispensation value and the measured dispensation value (discussed below), and
	- determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (discussed below); and
	- adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (discussed below).
	In addition to Applicant’s argument at page 12 (“Dispensation Monitor”), Applicant further argues (pgs 10-12) that the combination of Mehus and Sims fails to teach “calculating a second difference between the reference dispensation value and the measured dispensation value, and determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity” as claimed in amended Claim 1.
	With regards to this specific argument, Examiner notes the rationale presented in the previous Office Action (pgs 4-5) concerning Applicant’s broad claim language of “calculating a second difference, determining if the second distance exceeds a threshold quantity, and adjusting the dispensation monitor” as previously (and currently) claimed in Claim 1.  

	Although Applicant addressed Examiner’s interpretation (Arguments, pg 14, see section titled “Miscellaneous”), it is unclear if Applicant is actually contesting Examiner’s rationale and interpretation.  Applicant’s arguments conclude (pg 14) that Specification paras 36, 37, and 39 make “clear to one of ordinary skill in the art that the Specification is comparing quantities of the same dispensed substance in the same units (i.e., may be calculated to be in the same unit type).”
	Applicant’s argument and conclusion above appears to be incongruent with Examiner’s interpretation (Examiner: “prior art that compares weight of a container to flow rate through a sensor anticipates the claim language” vs. Applicant: “Specification is comparing quantities of the same dispensed substance in the same units).  
	This is especially true since Applicant (Arguments, pg 14, “Miscellaneous”) states “the difference exceeding a threshold of a percentage difference shows both "values" need to be the same”, yet in the Specification defines: 
	- The term “reference dispensation value” as a weight measurement (para 36) and
	- The term “measured dispensation values”  as “a set of quantities of a substance dispensed from a receptacle, the set of quantities based on measured flow rates” (para 37).
	Applicant’s Specification (including the use of known relationships per para 37) and admissions in “Miscellaneous” actually appear to agree with Examiner’s interpretation of comparing the weight of a container with a flow rate.

	Examiner respectfully disagrees with Applicant’s argument; as best understood by Examiner, Sims does not disclose determination of pump failure nor “IV sensitivity” (Applicant is encouraged to provide evidence to the contrary). In contrast, Sims clearly states (para 6) that the disclosed invention “may allow for controlling the flow rate of an infusion device” and includes a drop (e.g. “flow rate”) detector and a weight sensor.  As previously cited, Sims teaches (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”).
	Therefore Examiner concludes Applicant has not provided information contrary to Examiner’s above interpretation of “calculating a second difference, determining if the second distance exceeds a threshold quantity, and adjusting the dispensation monitor” or evidence of the disclosure being novel over said interpretation and the related prior art (Sims).  Therefore, Examiner continues to rely on the interpretation and Sims to teach “calculating a second difference, determining if the second distance exceeds a threshold quantity, and adjusting the dispensation monitor” as presented in the previous Office Action.
	Therefore, Examiner concludes that the combination of Mehus and Sims continue to read upon amended Claim 1, and the rejections thereof in view of the combination of Mehus and Sims stand.

	Examiner respectfully disagrees, noting that per Sims (para 8) “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition.”  This teaching (along with the previously cited para 11 of Sims), when combined with Mehus, directly read upon Applicant’s claims and the rejections stand.
	In the interests of compact prosecution, Examiner additionally notes that Donner (US 2016/0005668, listed in the previous Office Action in the section titled “Pertinent Art Not Cited) also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	Applicant further argues that (pg 10) “The purpose and solution of Mehus is very different from the claimed invention in how the system works (manual vs automated dispensing)”.  With this argument, Applicant appears to assert that Mehus is therefore not applicable to Applicant’s amended 
	Regarding Applicant’s arguments concerning the rejections of independent claims 8 and 15 and dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20: the independent claims were amended in similar fashion to Claim 1, and are thereby considered unpersuasive for the same rationales above.  	Therefore the rejections of independent claims 8 and 15 and dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20 remain.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-14, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus (US 9,051,163), in view of Sims (US 2018/0177945), and alternatively, in view of Donner (US 2016/0005668)
	Regarding claim 1, Mehus  (US 9,051,163 B2) discloses a computer-implemented method comprising generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (See citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 

	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), the dispensation data including a measured dispensation value (col. 9, lines 27-35), wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), 
	the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61).
	Further regarding Claim 1,  Mehus  further teaches calibrating the dispenser (col. 9, lines 1-11) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (Col. 5, lines 44-end).  
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity.
	Examiner notes that Applicant’s disclosure mentions the phrases “calculating a second difference between the reference dispensation value and the measured dispensation value” and  “determining that the second difference exceeds a threshold” (see Specification, paragraphs 3 and 37-39), but does not specifically state what the “difference” is with regards to a “reference dispensation value” and a “measured dispensation value” (interpreted per the Specification as “weight” and “flow rate, respectively).  In other words, the disclosure does not specifically disclose a relationship between Applicant’s broad claim language is therefore interpreted as being anticipated by prior art that compares weight of a container to flow rate through a sensor.
	Sims teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...” and para 11, “);  and determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”)
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 1,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)

	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
 
	Regarding Claim 2, Mehus as modified above teaches a computer-implemented method wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11).
	Regarding Claim 3, Mehus as modified above teaches a computer-implemented method wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 6, Mehus as modified by Sims teaches the claimed invention as explained above, to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  

the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 6,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Regarding Claim 7, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met).
Regarding Claim 8, Mehus discloses a system comprising:  

generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
determining that a dispensation monitor coupled to the receptacle requires calibration (see citations below), comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), from a flow sensor of the dispensation monitor (dispenser 31 measures flow per Col 3, lines 55-58), he dispensation data including a measured dispensation value (col. 9, lines 27-35), 
	wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing 
	
	Further regarding Claim 8,  Mehus  further teaches calibrating the dispenser (col. 9, lines 1-11) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (col. 5, lines 44-end).  
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold.  	
	Sims, however, teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...” and para 11, “); determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”)
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to aArguments” and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.

	Further regarding Claim 8,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.

Regarding Claim 9, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11).
	Regarding Claim 10, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 13, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 13,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a 

Regarding Claim 14, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met).
	Regarding Claim 15,  Mehus discloses a computer program product comprising:
	a computer readable storage medium (item 36 and Col 5, lines 35-37) having program instructions embodied therewith (Col 5, lines 35-37, “all necessary programming and data required for controller 32 to oversee operation…”), wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (Item 32 and Col 5, lines 9-19) to cause the processor to perform a method (Col 5, lines 35-37), the method comprising: 
	generating a reference dispensation value corresponding to a weighed quantity of a substance that is dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 

determining that a dispensation monitor coupled to the receptacle requires calibration (see citations below), comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), the dispensation data including a measured dispensation value (col. 9, lines 27-35), wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), 
	the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61).
	wherein the dispensation data (Col 5, lines 50-68 and Item 42A and Col 11, lines 45 to Col 13, line 44) includes flow rates (Col 13, line 2), quantities of the substance dispensed from the receptacle (Col 5, lines 53-54), and/or times for when the substance was dispensed Col 5, lines 60-66).
	Further regarding Claim 15,  Mehus  further teaches calibrating the dispenser (col. 9, lines 1-11) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (col. 5, lines 44-end).  
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining 
	Sims, however, teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...” and para 11, “); determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”)
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to Arguments” and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 15,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)

	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).

	Regarding Claim 16, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11).
	Regarding Claim 17, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 20, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 

Further regarding Claim 20,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus as modified by Sims/Donner, and in further view of Hollister (US 2017/0275146)
Regarding Claims 4, 11, and 18,  Mehus as modified by Sims/Donner above is silent on a computer-implemented method wherein the dispensation monitor includes a temperature sensor, the temperature sensor configured to measure a temperature of an environment in which the receptacle is located.
Hollister, however, teaches a computer-implemented method wherein the dispensation monitor includes a temperature sensor (60), the temperature sensor configured to measure a temperature of an environment in which the receptacle is located (para 53).
Regarding Claims 5, 12, and 19, Mehus as modified by Sims/Donner above is silent on a computer program product wherein the dispensation monitor includes a humidity sensor, the humidity sensor configured to measure a humidity of an environment in which the receptacle is located.

The advantages of Hollister's teachings include helping the operator ensure the preservation of contents to be dispensed by monitoring temperature and humidity (and even controlling these parameters through refrigeration, if so desired).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hollister’s teachings to Mehus' modified disclosures by adding temperature and humidity sensors into the enclosed spaces of Mehus in gain the advantages of ensuring the preservation of the dispensed contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Kamen (US 4,778,450) discloses a computer-implemented method, system, and program product capable of:
	obtaining a first weight measurement of a receptacle; obtaining a second weight measurement of the receptacle;
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in a reference dispensation value;
	obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of a substance dispensed from the receptacle, the quantity of the substance passing through a dispensation monitor coupled to the receptacle;
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753